Title: To Alexander Hamilton from John H. Buell, 31 March 1800
From: Buell, John H.
To: Hamilton, Alexander


          
            Sir
            Bennington March 31st. 1800
          
          I have been honored with yours of the 18th Instant which came by the last Mail.
          The Mail which was to come in last week has not arrived. I have Ordered the Recruits to be marched to this place leaving one Officer at each Rendezvous untill I receive your further Orders—I have taken the Liberty to Order Lieut Richmond to New York with orders to Report himself to the General he will give every information Respecting my Command he is to take with him his avouchers in order to Close his Accounts to this day together with the Pay & Muster Rolls he has many other matters and things in Charge which he is to report to you—It will not be possible for Capt. McClarys recruits to be at this place ’till late in next Month no time shall be lost in Collecting them  & putting them in readiness to receive your further Orders—
          I have the honor to remain Sir with respect your Hubl. Servt
          
            John H Buell Majr. U.S.  2d Regt.
          
          Majr. Genl. Hamilton
        